Citation Nr: 1645765	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral wrist disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for left ankle disability.

5.  Entitlement to service connection for bipolar disorder.

6.  Entitlement to service connection for a low heart rate.  

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  
REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, from October 1985 to October 1988, from October 2003 to April 2005, and from August 2008 to September 2008.  The Veteran had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA RO.


FINDING OF FACT

On August 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his petition to reopen a claim of entitlement to service connection for bilateral hearing loss disability, his claims of entitlement to service connection for bilateral wrist disability, bilateral knee disability, left ankle disability, bipolar disorder, and a low heart rate, and his claim of entitlement to a TDIU.





CONCLUSION OF LAW

The criteria for withdrawal of the petition to reopen a claim of entitlement to service connection for bilateral hearing loss disability, the claims of entitlement to service connection for bilateral wrist disability, bilateral knee disability, left ankle disability, bipolar disorder, and a low heart rate, and the claim of entitlement to a TDIU, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board. 38 C.F.R. § 20.204(b)(3) (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his representative, submitted a signed statement in August 2016 stating that he wished to withdraw all issues on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

ORDER

The appeal is dismissed



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


